 



EXHIBIT 10.9

WESTBROOK CORPORATE CENTER

WESTCHESTER, ILLINOIS

OFFICE LEASE AGREEMENT

BETWEEN

EOP-WESTBROOK CORPORATE CENTER, L.L.C., a Delaware limited liability company
(“LANDLORD”)

AND

ONLINE DATA CORP., a Delaware corporation
(“TENANT”)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                 
I.
  Basic Lease Information     1  
II.
  Lease Grant     3  
III.
  Adjustment of Commencement Date; Possession     3  
IV.
  Rent     4  
V.
  Compliance with Laws; Use     4  
VI.
  Security Deposit     4  
VII.
  Services to be Furnished by Landlord     5  
VIII.
  Leasehold Improvements     5  
IX.
  Repairs and Alterations     6  
X.
  Use of Electrical Services by Tenant     7  
XI.
  Entry by Landlord     7  
XII.
  Assignment and Subletting     7  
XIII.
  Liens     8  
XIV.
  Indemnity and Waiver of Claims     9  
XV.
  Insurance     9  
XVI.
  Subrogation     10  
XVII.
  Casualty Damage     10  
XVIII.
  Condemnation     10  
XIX.
  Events of Default     11  
XX.
  Remedies     11  
XXI.
  Limitation of Liability     12  
XXII.
  No Waiver     12  
XXIII.
  Quiet Enjoyment     13  
XXIV.
  Relocation     13  
XXV.
  Holding Over     13  
XXVI.
  Subordination to Mortgages; Estoppel Certificate     13  
XXVII.
  Attorneys’ Fees     14  
XXVIII.
  Notice     14  
XXIX.
  Excepted Rights     14  
XXX.
  Surrender of Premises     14  
XXXI.
  Miscellaneous     14  
XXXII.
  Entire Agreement     16  

i



--------------------------------------------------------------------------------



 



OFFICE LEASE AGREEMENT

     This Office Lease Agreement (the “Lease”) is made and entered into as of
the 19 day of July, 2002, by and between EOP-WESTBROOK CORPORATE CENTER, L.L.C.,
a Delaware limited liability company (“Landlord”) and ONLINE DATA CORP., a
Delaware corporation (“Tenant”).



I.   Basic Lease Information.



A.   “Building” shall mean the 5 office buildings located at Westbrook Corporate
Center, Westchester, Illinois, and commonly known as One Westbrook Corporate,
Two Westbrook Corporate Center, Three Westbrook Corporate Center, Four Westbrook
Corporate Center and Five Westbrook Corporate Center; and, at Landlord’s option,
shall include any other building constructed on the vacant land owned by
Landlord adjacent to the existing office buildings in the Property (as
hereinafter defined).   B.   “Rentable Square Footage of the Building” is deemed
to be 1,101,920 square feet; provided, however, that in the event Landlord
constructs another office building on the land which is part of the Property or
elects to operate the individual office buildings comprising the Building as
separate entities, the Rentable Square Footage of the Building and Tenant’s Pro
Rata Share shall be appropriately adjusted by Landlord.   C.   “Premises” shall
mean the area shown on Exhibit A to this Lease. The Premises are located on
floor two (2) and known as suite number 220 at Two Westbrook Corporate Center.
The “Rentable Square Footage of the Premises” is deemed to be 1,546 square feet.
If the Premises include one or more floors in their entirety, all corridors and
restroom facilities located on such full floor(s) shall be considered part of
the Premises. Landlord and Tenant stipulate and agree that the Rentable Square
Footage of the Building and the Rentable Square Footage of the Premises are
correct and shall not be remeasured.   D.   “Base Rent”:

                              Annual Rate   Annual   Monthly Period

--------------------------------------------------------------------------------

  Per Square Foot

--------------------------------------------------------------------------------

  Base Rent

--------------------------------------------------------------------------------

  Base Rent

--------------------------------------------------------------------------------

Mths. 1-12
  $ 26.25     $ 40,582.56     $ 3,381.88 *
Mths. 13-24
    26.75       41,355.48       3,446.29  
Mths. 25-36
    27.25       42,128.52       3,510.71  
Mths. 37-48
    27.75       42,901.56       3,575.13  
Mths. 49-60
    28.25       43,674.48       3,639.54  



    *Notwithstanding Paragraphs I.D above to the contrary, as long as Tenant is
not in default, Tenant shall be entitled to an abatement of Base Rent in the
amount of $3,381.88 per month for one (1) full calendar month of the Lease Term,
beginning with the first (1st) full calendar month (the “Base Rent Abatement
Period”). The total amount of Base Rent abated during the Base Rent Abatement
Period shall equal Three Thousand Three Hundred Eighty One and 88/100 Dollars
($3,381.88) (the “Abated Base Rent”). In the event Tenant defaults at any time
during the Lease Term, all Abated Base Rent shall immediately become due and
payable. The payment by Tenant of the Abated Base Rent in the event of a default
shall not limit or affect any of Landlord’s other rights, pursuant to this Lease
or at law or in equity. During the Base Rent Abatement Period, only Base Rent
shall be abated, and all Additional Rent and other costs and charges specified
in this Lease shall remain as due and payable pursuant to the provisions of this
Lease.



E.   “Term”: A period of sixty (60) months and zero (0) days. The Term shall
commence on March 1, 2002, (the “Commencement Date”) and, unless

 



--------------------------------------------------------------------------------



 



    terminated early in accordance with this Lease, end on February 28, 2007,
(the “Termination Date”). However, if Landlord is required to Substantially
Complete (defined in Section III.A) any Landlord Work (defined in Section I.M.)
prior to the Commencement Date under the terms of a Work Letter (defined in
Section I.M): (1) the date set forth in the prior sentence as the “Commencement
Date” shall instead be defined as the “Target Commencement Date” by which date
Landlord will use reasonable efforts to Substantially Complete the Landlord
Work; and (2) the actual “Commencement Date” shall be the date on which the
Landlord Work is Substantially Complete, as determined by Section III.A. In such
circumstances, the Termination Date will instead be the last day of the Term as
determined based upon the actual Commencement Date. Landlord’s failure to
Substantially Complete the Landlord Work by the Target Commencement Date shall
not be a default by Landlord or otherwise render Landlord liable for damages.
Promptly after the determination of the Commencement Date, Landlord and Tenant
shall enter into a commencement letter agreement in the form attached as
Exhibit C.



F.   Tenant allowance(s): Landlord shall provide the Landlord Work as set forth
on Exhibit D attached hereto.   G.   “Security Deposit”: $3,381.88.   H.  
“Guarantor(s)”: None.   I.   “Broker(s)”: Ash Realty Brokerage, Inc..   J.  
“Permitted Use”: General office use.   K.   “Notice Addresses”:

Tenant:       On and after the Commencement Date, notices shall be sent to
Tenant at the Premises. Prior to the Commencement Date, notices shall be sent to
Tenant at the following address:

     
Two Westbrook Corporate Center
   
Suite 200
   
Westchester, Illinois 60154
   
 
   
Phone #: 708-947-2711
   
 
   
Landlord:
  With a copy to:
 
   
EOP-Westbrook Corporate Center,
  Equity Office Properties
L.L.C.
  Two North Riverside Plaza
c/o Equity Office Properties
  Suite 2200
One Westbrook Corporate Center
  Chicago, Illinois 60606
Suite 120
  Attention: Central Regional Counsel
Westchester, Illinois 60154
   
Attention: Building Manager
   



    Rent (defined in Article IV) is payable to the order of Equity Office
Properties at the following address:       Equity Office Properties
DBA Westbrook Corp Center
23501 Network Place
Chicago, IL 60673-1235   L.   “Business Day(s)” are Monday through Friday of
each week, exclusive of New Year’s Day, Memorial Day, Independence Day, Labor
Day, Thanksgiving Day and Christmas Day (“Holidays”). Landlord may designate
additional Holidays, provided that the additional Holidays are commonly
recognized by other office buildings in the area where the Building is located.

2



--------------------------------------------------------------------------------



 



M.   “Landlord Work” means the work, if any, that Landlord is obligated to
perform in the Premises pursuant to a separate work letter agreement (the “Work
Letter”), if any, attached as Exhibit D. If a Work Letter is not attached to
this Lease or if an attached Work Letter does not require Landlord to perform
any work, the occurrence of the Commencement Date shall not be conditioned upon
the performance of work by Landlord and, accordingly, Section III.A. shall not
be applicable to the determination of the Commencement Date.   N. “Law(s)” means
all applicable statutes, codes, ordinances, orders, rules and regulations of any
municipal or governmental entity.   O.   “Normal Business Hours” for the
Building shall mean 8:00 A.M. to 6:00 P.M. Mondays through Fridays and 8:00 A.M.
to 1:00 P.M. on Saturdays, exclusive of Holidays.   P.   “Property” means the
Building and the parcel(s) of land on which it is located and, at Landlord’s
discretion, the Building garage and other improvements serving the Building, if
any, and the parcel(s) of land on which they are located.



II.   Lease Grant.

     Landlord leases the Premises to Tenant and Tenant leases the Premises from
Landlord, together with the right in common with others to use any portions of
the Property that are designated by Landlord for the common use of tenants and
others, such as sidewalks, unreserved parking areas, common corridors, elevator
foyers, restrooms, vending areas and lobby areas (the “Common Areas”).



III.   Adjustment of Commencement Date; Possession.



A.   The Landlord Work shall be deemed to be “Substantially Complete” on the
date that all Landlord Work has been performed, other than any details of
construction, mechanical adjustment or any other similar matter, the
noncompletion of which does not materially interfere with Tenant’s use of the
Premises. However, if Landlord is delayed in the performance of the Landlord
Work as a result of any Tenant Delay(s) (defined below), the Landlord Work shall
be deemed to be Substantially Complete on the date that Landlord could
reasonably have been expected to Substantially Complete the Landlord Work absent
any Tenant Delay. “Tenant Delay” means any act or omission of Tenant or its
agents, employees, vendors or contractors that actually delays the Substantial
Completion of the Landlord Work, including, without limitation: (1) Tenant’s
failure to furnish information or approvals within any time period specified in
this Lease, including the failure to prepare or approve preliminary or final
plans by any applicable due date; (2) Tenant’s selection of equipment or
materials that have long lead times after first being informed by Landlord that
the selection may result in a delay; (3) changes requested or made by Tenant to
previously approved plans and specifications; (4) performance of work in the
Premises by Tenant or Tenant’s contractor(s) during the performance of the
Landlord Work; or (5) if the performance of any portion of the Landlord Work
depends on the prior or simultaneous performance of work by Tenant, a delay by
Tenant or Tenant’s contractor(s) in the completion of such work.   B.   Subject
to Landlord’s obligation, if any, to perform Landlord Work and Landlord’s
obligations under Section IX.B., the Premises are accepted by Tenant in “as is”
condition and configuration. By taking possession of the Premises, Tenant agrees
that the Premises are in good order and satisfactory condition, and that there
are no representations or warranties by Landlord regarding the condition of the
Premises or the Building. If Landlord is delayed delivering possession of the
Premises or any other space due to the holdover or unlawful possession of such
space by any party, Landlord shall use reasonable efforts to obtain possession
of the space. If Landlord is not required to Substantially Complete Landlord
Work before the Commencement Date, the Commencement Date shall be postponed
until the date Landlord delivers possession of the Premises to Tenant free from
occupancy by any party, and the Termination Date, at the option of Landlord, may
be postponed by an equal number of days. If Landlord is required to
Substantially Complete Landlord Work before the Commencement Date, the
Commencement Date and Termination Date shall be determined by Section I.E.

3



--------------------------------------------------------------------------------



 



C.   If Tenant takes possession of the Premises before the Commencement Date,
such possession shall be subject to the terms and conditions of this Lease and
Tenant shall pay Rent (defined in Article IV) to Landlord for each day of
possession before the Commencement Date. However, except for the cost of
services requested by Tenant (e.g. freight elevator usage), Tenant shall not be
required to pay Rent for any days of possession before the Commencement Date
during which Tenant, with the approval of Landlord, is in possession of the
Premises for the sole purpose of performing improvements or installing
furniture, equipment or other personal property.



IV.   Rent.

     As consideration for this Lease, Tenant shall pay Landlord, without any
setoff or deduction, the total amount of Base Rent and Additional Rent due for
the Term. “Additional Rent” means all sums (exclusive of Base Rent) that Tenant
is required to pay Landlord. Additional Rent and Base Rent are sometimes
collectively referred to as “Rent”. Tenant shall pay and be liable for all
rental, sales and use taxes (but excluding income taxes), if any, imposed upon
or measured by Rent under applicable Law. Base Rent and recurring monthly
charges of Additional Rent shall be due and payable in advance on the first day
of each calendar month without notice or demand, provided that the installment
of Base Rent for the second full calendar month of the Term shall be payable
upon the execution of this Lease by Tenant. All other items of Rent shall be due
and payable by Tenant on or before 30 days after billing by Landlord. All
payments of Rent shall be by good and sufficient check or by other means (such
as automatic debit or electronic transfer) acceptable to Landlord. If Tenant
fails to pay any item or installment of Rent when due, Tenant shall pay Landlord
an administration fee equal to 5% of the past due Rent, provided that Tenant
shall be entitled to a grace period of 5 days for the first 2 late payments of
Rent in a given calendar year. If the Term commences on a day other than the
first day of a calendar month or terminates on a day other than the last day of
a calendar month, the monthly Base Rent for the month shall be prorated based on
the number of days in such calendar month. Landlord’s acceptance of less than
the correct amount of Rent shall be considered a payment on account of the
earliest Rent due. No endorsement or statement on a check or letter accompanying
a check or payment shall be considered an accord and satisfaction, and either
party may accept the check or payment without prejudice to that party’s right to
recover the balance or pursue other available remedies. Tenant’s covenant to pay
Rent is independent of every other covenant in this Lease.



V.   Compliance with Laws; Use.

     The Premises shall be used only for the Permitted Use and for no other use
whatsoever. Tenant shall not use or permit the use of the Premises for any
purpose which is illegal, dangerous to persons or property or which, in
Landlord’s reasonable opinion, unreasonably disturbs any other tenants of the
Building or interferes with the operation of the Building. Tenant shall comply
with all Laws, including the Americans with Disabilities Act, regarding the
operation of Tenant’s business and the use, condition, configuration and
occupancy of the Premises. Tenant, within 10 days after receipt, shall provide
Landlord with copies of any notices it receives regarding a violation or alleged
violation of any Laws. Tenant shall comply with the rules and regulations of the
Building attached as Exhibit B and such other reasonable rules and regulations
adopted by Landlord from time to time. Tenant shall also cause its agents,
contractors, subcontractors, employees, customers, and subtenants to comply with
all rules and regulations. Landlord shall not knowingly discriminate against
Tenant in Landlord’s enforcement of the rules and regulations.



VI.   Security Deposit.

     The Security Deposit shall be delivered to Landlord upon the execution of
this Lease by Tenant and shall be held by Landlord without liability for
interest (unless required by Law) as security for the performance of Tenant’s
obligations. The Security Deposit is not an advance payment of Rent or a measure
of Tenant’s liability for damages. Landlord may, from time to time, without
prejudice to any other remedy, use all or a portion of the Security Deposit to
satisfy past due Rent or to cure any uncured default by Tenant. If Landlord uses
the Security Deposit, Tenant shall on demand restore the Security Deposit to its
original amount. Landlord shall return any unapplied portion of the Security
Deposit to Tenant within 45 days after the later to occur of: (1) the date
Tenant surrenders possession of the Premises to Landlord in accordance with this
Lease; or (2) the Termination Date. If Landlord transfers its interest in the
Premises, Landlord may assign the Security Deposit to the transferee and,
following the assignment, Landlord shall have no further liability for the
return of the Security Deposit. Landlord shall not be required to keep the
Security Deposit separate from its other accounts.

4



--------------------------------------------------------------------------------



 



VII.   Services to be Furnished by Landlord.



A.   Landlord agrees to furnish Tenant with the following services: (1) Water
service for use in the lavatories on each floor on which the Premises are
located; (2) Heat and air conditioning in season during Normal Business Hours,
at such temperatures and in such amounts as are standard for comparable
buildings or as required by governmental authority. Tenant, upon such advance
notice as is reasonably required by Landlord, shall have the right to receive
HVAC service during hours other than Normal Business Hours. Tenant shall pay
Landlord the standard charge for the additional service as reasonably determined
by Landlord from time to time; (3) Maintenance and repair of the Property as
described in Section IX.B.; (4) Janitor service on Business Days. If Tenant’s
use, floor covering or other improvements require special services in excess of
the standard services for the Building, Tenant shall pay the additional cost
attributable to the special services; (5) Elevator service; (6) Electricity to
the Premises for general office use, in accordance with and subject to the terms
and conditions in Article X; and (7) such other services as Landlord reasonably
determines are necessary or appropriate for the Property.   B.   Landlord’s
failure to furnish, or any interruption or termination of, services due to the
application of Laws, the failure of any equipment, the performance of repairs,
improvements or alterations, or the occurrence of any event or cause beyond the
reasonable control of Landlord (a “Service Failure”) shall not render Landlord
liable to Tenant, constitute a constructive eviction of Tenant, give rise to an
abatement of Rent, nor relieve Tenant from the obligation to fulfill any
covenant or agreement. However, if the Premises, or a material portion of the
Premises, is made untenantable for a period in excess of 3 consecutive Business
Days as a result of the Service Failure, then Tenant, as its sole remedy, shall
be entitled to receive an abatement of Rent payable hereunder during the period
beginning on the 4th consecutive Business Day of the Service Failure and ending
on the day the service has been restored. If the entire Premises has not been
rendered untenantable by the Service Failure, the amount of abatement that
Tenant is entitled to receive shall be prorated based upon the percentage of the
Premises rendered untenantable and not used by Tenant. In no event, however,
shall Landlord be liable to Tenant for any loss or damage, including the theft
of Tenant’s Property (defined in Article XV), arising out of or in connection
with the failure of any security services, personnel or equipment.



VIII.   Leasehold Improvements.

     All improvements to the Premises (collectively, “Leasehold Improvements”)
shall be owned by Landlord and shall remain upon the Premises without
compensation to Tenant. However, Landlord, by written notice to Tenant within
30 days prior to the Termination Date, may require Tenant to remove, at Tenant’s
expense: (1) Cable (defined in Section IX.A) installed by or for the exclusive
benefit of Tenant and located in the Premises or other portions of the Building;
and (2) any Leasehold Improvements that are performed by or for the benefit of
Tenant and, in Landlord’s reasonable judgment, are of a nature that would
require removal and repair costs that are materially in excess of the removal
and repair costs associated with standard office improvements (collectively
referred to as “Required Removables”). Without limitation, it is agreed that
Required Removables include internal stairways, raised floors, personal baths
and showers, vaults, rolling file systems and structural alterations and
modifications of any type. The Required Removables designated by Landlord shall
be removed by Tenant before the Termination Date, provided that upon prior
written notice to Landlord, Tenant may remain in the Premises for up to 5 days
after the Termination Date for the sole purpose of removing the Required
Removables. Tenant’s possession of the Premises shall be subject to all of the
terms and conditions of this Lease, including the obligation to pay Rent on a
per diem basis at the rate in effect for the last month of the Term. Tenant
shall repair damage caused by the installation or removal of Required
Removables. If Tenant fails to remove any Required Removables or perform related
repairs in a timely manner, Landlord, at Tenant’s expense, may remove and
dispose of the Required Removables and perform the required repairs. Tenant,
within 30 days after receipt of an invoice, shall reimburse Landlord for the
reasonable costs incurred by Landlord. Notwithstanding the foregoing, Tenant, at
the time it requests approval for a proposed Alteration (defined in
Section IX.C), may request in writing that Landlord advise Tenant whether the
Alteration or any portion of the Alteration will be designated as a Required
Removable. Within 10 days after receipt of Tenant’s request, Landlord shall
advise Tenant in writing as to which portions of the Alteration, if any, will be
considered to be Required Removables.

5



--------------------------------------------------------------------------------



 



IX.   Repairs and Alterations.



A.   Tenant’s Repair Obligations. Tenant shall, at its sole cost and expense,
promptly perform all maintenance and repairs to the Premises that are not
Landlord’s express responsibility under this Lease, and shall keep the Premises
in good condition and repair, reasonable wear and tear excepted. Tenant’s repair
obligations include, without limitation, repairs to: (1) floor covering;
(2) interior partitions; (3) doors; (4) the interior side of demising walls; (5)
electronic, phone and data cabling and related equipment (collectively, “Cable”)
that is installed by or for the exclusive benefit of Tenant and located in the
Premises or other portions of the Building; (6) supplemental air conditioning
units, private showers and kitchens, including hot water heaters, plumbing, and
similar facilities serving Tenant exclusively; and (7) Alterations performed by
contractors retained by Tenant, including related HVAC balancing. All work shall
be performed in accordance with the rules and procedures described in
Section IX.C. below. If Tenant fails to make any repairs to the Premises for
more than 15 days after notice from Landlord (although notice shall not be
required if there is an emergency), Landlord may make the repairs, and Tenant
shall pay the reasonable cost of the repairs to Landlord within 30 days after
receipt of an invoice, together with an administrative charge in an amount equal
to 10% of the cost of the repairs.   B.   Landlord’s Repair Obligations.
Landlord shall keep and maintain in good repair and working order and make
repairs to and perform maintenance upon: (1) structural elements of the
Building; (2) mechanical (including HVAC), electrical, plumbing and fire/life
safety systems serving the Building in general; (3) Common Areas; (4) the roof
of the Building; (5) exterior windows of the Building; and (6) elevators serving
the Building. Landlord shall promptly make repairs (considering the nature and
urgency of the repair) for which Landlord is responsible.   C.   Alterations.
Tenant shall not make alterations, additions or improvements to the Premises or
install any Cable in the Premises or other portions of the Building
(collectively referred to as “Alterations”) without first obtaining the written
consent of Landlord in each instance, which consent shall not be unreasonably
withheld or delayed. However, Landlord’s consent shall not be required for any
Alteration that satisfies all of the following criteria (a “Cosmetic
Alteration”): (1) is of a cosmetic nature such as painting, wallpapering,
hanging pictures and installing carpeting; (2) is not visible from the exterior
of the Premises or Building; (3) will not affect the systems or structure of the
Building; and (4) does not require work to be performed inside the walls or
above the ceiling of the Premises. However, even though consent is not required,
the performance of Cosmetic Alterations shall be subject to all the other
provisions of this Section IX.C. Prior to starting work, Tenant shall furnish
Landlord with plans and specifications reasonably acceptable to Landlord; names
of contractors reasonably acceptable to Landlord (provided that Landlord may
designate specific contractors with respect to Building systems); copies of
contracts; necessary permits and approvals; evidence of contractor’s and
subcontractor’s insurance in amounts reasonably required by Landlord; and any
security for performance that is reasonably required by Landlord. Changes to the
plans and specifications must also be submitted to Landlord for its approval.
Alterations shall be constructed in a good and workmanlike manner using
materials of a quality that is at least equal to the quality designated by
Landlord as the minimum standard for the Building. Landlord may designate
reasonable rules, regulations and procedures for the performance of work in the
Building and, to the extent reasonably necessary to avoid disruption to the
occupants of the Building, shall have the right to designate the time when
Alterations may be performed. Tenant shall reimburse Landlord within 30 days
after receipt of an invoice for sums paid by Landlord for third party
examination of Tenant’s plans for non-Cosmetic Alterations. In addition, within
30 days after receipt of an invoice from Landlord, Tenant shall pay Landlord a
fee for Landlord’s oversight and coordination of any non-Cosmetic Alterations
equal to 10% of the cost of the non-Cosmetic Alterations. Upon completion,
Tenant shall furnish “as-built” plans (except for Cosmetic Alterations),
completion affidavits, full and final waivers of lien and receipted bills
covering all labor and materials. Tenant shall assure that the Alterations
comply with all insurance requirements and Laws. Landlord’s approval of an
Alteration shall not be a representation by Landlord that the Alteration
complies with applicable Laws or will be adequate for Tenant’s use.

6



--------------------------------------------------------------------------------



 



X.   Use of Electrical Services by Tenant.



A.   Electricity used by Tenant in the Premises shall, at Landlord’s option, be
paid for by Tenant either: (1) through inclusion in Base Rent (except as
provided in Section X.B. for excess usage); (2) by a separate charge payable by
Tenant to Landlord within 30 days after billing by Landlord; or (3) by separate
charge billed by the applicable utility company and payable directly by Tenant.
Electrical service to the Premises may be furnished by one or more companies
providing electrical generation, transmission and distribution services, and the
cost of electricity may consist of several different components or separate
charges for such services, such as generation, distribution and stranded cost
charges. Landlord shall have the exclusive right to select any company providing
electrical service to the Premises, to aggregate the electrical service for the
Property and Premises with other buildings, to purchase electricity through a
broker and/or buyers group and to change the providers and manner of purchasing
electricity. Landlord shall be entitled to receive a fee (if permitted by Law)
for the selection of utility companies and the negotiation and administration of
contracts for electricity, provided that the amount of such fee shall not exceed
50% of any savings obtained by Landlord.   B.   Tenant’s use of electrical
service shall not exceed, either in voltage, rated capacity, use beyond Normal
Business Hours or overall load, that which Landlord deems to be standard for the
Building. If Tenant requests permission to consume excess electrical service,
Landlord may refuse to consent or may condition consent upon conditions that
Landlord reasonably elects (including, without limitation, the installation of
utility service upgrades, meters, submeters, air handlers or cooling units), and
the additional usage (to the extent permitted by Law), installation and
maintenance costs shall be paid by Tenant. Landlord shall have the right to
separately meter electrical usage for the Premises and to measure electrical
usage by survey or other commonly accepted methods.



XI.   Entry by Landlord.

     Landlord, its agents, contractors and representatives may enter the
Premises to inspect or show the Premises, to clean and make repairs, alterations
or additions to the Premises, and to conduct or facilitate repairs, alterations
or additions to any portion of the Building, including other tenants’ premises.
Except in emergencies or to provide janitorial and other Building services after
Normal Business Hours, Landlord shall provide Tenant with reasonable prior
notice of entry into the Premises, which may be given orally. If reasonably
necessary for the protection and safety of Tenant and its employees, Landlord
shall have the right to temporarily close all or a portion of the Premises to
perform repairs, alterations and additions. However, except in emergencies,
Landlord will not close the Premises if the work can reasonably be completed on
weekends and after Normal Business Hours. Entry by Landlord shall not constitute
constructive eviction or entitle Tenant to an abatement or reduction of Rent.



XII.   Assignment and Subletting.



A.   Except in connection with a Permitted Transfer (defined in Section XII.E.
below), Tenant shall not assign, sublease, transfer or encumber any interest in
this Lease or allow any third party to use any portion of the Premises
(collectively or individually, a “Transfer”) without the prior written consent
of Landlord, which consent shall not be unreasonably withheld if Landlord does
not elect to exercise its termination rights under Section XII.B below. Without
limitation, it is agreed that Landlord’s consent shall not be considered
unreasonably withheld if: (1) the proposed transferee’s financial condition does
not meet the criteria Landlord uses to select Building tenants having similar
leasehold obligations; (2) the proposed transferee’s business is not suitable
for the Building considering the business of the other tenants and the
Building’s prestige, or would result in a violation of another tenant’s rights;
(3) the proposed transferee is a governmental agency or occupant of the
Building; (4) Tenant is in default after the expiration of the notice and cure
periods in this Lease; or (5) any portion of the Building or Premises would
likely become subject to additional or different Laws as a consequence of the
proposed Transfer. Tenant shall not be entitled to receive monetary damages
based upon a claim that Landlord unreasonably withheld its consent to a proposed
Transfer and Tenant’s sole remedy shall be an action to enforce any such
provision through specific performance or declaratory judgment. Any attempted
Transfer in violation of this Article shall, at Landlord’s option, be void.
Consent by Landlord to one or more Transfer(s) shall not

7



--------------------------------------------------------------------------------



 



    operate as a waiver of Landlord’s rights to approve any subsequent
Transfers. In no event shall any Transfer or Permitted Transfer release or
relieve Tenant from any obligation under this Lease.



B.   As part of its request for Landlord’s consent to a Transfer, Tenant shall
provide Landlord with financial statements for the proposed transferee, a
complete copy of the proposed assignment, sublease and other contractual
documents and such other information as Landlord may reasonably request.
Landlord shall, by written notice to Tenant within 30 days of its receipt of the
required information and documentation, either: (1) consent to the Transfer by
the execution of a consent agreement in a form reasonably designated by Landlord
or reasonably refuse to consent to the Transfer in writing; or (2) exercise its
right to terminate this Lease with respect to the portion of the Premises that
Tenant is proposing to assign or sublet. Any such termination shall be effective
on the proposed effective date of the Transfer for which Tenant requested
consent. Tenant shall pay Landlord a review fee of $750.00 for Landlord’s review
of any Permitted Transfer or requested Transfer, provided if Landlord’s actual
reasonable costs and expenses (including reasonable attorney’s fees) exceed
$750.00, Tenant shall reimburse Landlord for its actual reasonable costs and
expenses in lieu of a fixed review fee.   C.   Tenant shall pay Landlord 50% of
all rent and other consideration which Tenant receives as a result of a Transfer
that is in excess of the Rent payable to Landlord for the portion of the
Premises and Term covered by the Transfer. Tenant shall pay Landlord for
Landlord’s share of any excess within 30 days after Tenant’s receipt of such
excess consideration. Tenant may deduct from the excess all reasonable and
customary expenses directly incurred by Tenant attributable to the Transfer
(other than Landlord’s review fee), including brokerage fees, legal fees and
construction costs. If Tenant is in Monetary Default (defined in Section XIX.A.
below), Landlord may require that all sublease payments be made directly to
Landlord, in which case Tenant shall receive a credit against Rent in the amount
of any payments received (less Landlord’s share of any excess).   D.   Except as
provided below with respect to a Permitted Transfer, if Tenant is a corporation,
limited liability company, partnership, or similar entity, and if the entity
which owns or controls a majority of the voting shares/rights at any time
changes for any reason (including but not limited to a merger, consolidation or
reorganization), such change of ownership or control shall constitute a
Transfer. The foregoing shall not apply so long as Tenant is an entity whose
outstanding stock is listed on a recognized security exchange, or if at least
80% of its voting stock is owned by another entity, the voting stock of which is
so listed.   E.   Tenant may assign its entire interest under this Lease to a
successor to Tenant by purchase, merger, consolidation or reorganization without
the consent of Landlord, provided that all of the following conditions are
satisfied (a “Permitted Transfer”): (1) Tenant is not in default under this
Lease; (2) Tenant’s successor shall own all or substantially all of the assets
of Tenant; (3) Tenant’s successor shall have a net worth which is at least equal
to the greater of Tenant’s net worth at the date of this Lease or Tenant’s net
worth as of the day prior to the proposed purchase, merger, consolidation or
reorganization; (4) the Permitted Use does not allow the Premises to be used for
retail purposes; and (5) Tenant shall give Landlord written notice at least
30 days prior to the effective date of the proposed purchase, merger,
consolidation or reorganization. Tenant’s notice to Landlord shall include
information and documentation showing that each of the above conditions has been
satisfied. If requested by Landlord, Tenant’s successor shall sign a
commercially reasonable form of assumption agreement.



XIII.   Liens.

     Tenant shall not permit mechanic’s or other liens to be placed upon the
Property, Premises or Tenant’s leasehold interest in connection with any work or
service done or purportedly done by or for benefit of Tenant. If a lien is so
placed, Tenant shall, within 10 days of notice from Landlord of the filing of
the lien, fully discharge the lien by settling the claim which resulted in the
lien or by bonding or insuring over the lien in the manner prescribed by the
applicable lien Law. If Tenant fails to discharge the lien, then, in addition to
any other right or remedy of Landlord, Landlord may bond or insure over the lien
or otherwise discharge the lien, Tenant shall reimburse Landlord for any amount
paid by Landlord to bond or insure over the lien

8



--------------------------------------------------------------------------------



 



or discharge the lien, including, without limitation, reasonable attorneys’ fees
(if and to the extent permitted by Law) within 30 days after receipt of an
invoice from Landlord.



XIV.   Indemnity and Waiver of Claims.



A.   Except to the extent caused by the negligence or willful misconduct of
Landlord or any Landlord Related Parties (defined below), Tenant shall
indemnify, defend and hold Landlord, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees, Mortgagee(s) (defined
in Article XXVI) and agents (“Landlord Related Parties”) harmless against and
from all liabilities, obligations, damages, penalties, claims, actions, costs,
charges and expenses, including, without limitation, reasonable attorneys’ fees
and other professional fees (if and to the extent permitted by Law), which may
be imposed upon, incurred by or asserted against Landlord or any of the Landlord
Related Parties and arising out of or in connection with any damage or injury
occurring in the Premises or any acts or omissions (including violations of Law)
of Tenant, the Tenant Related Parties (defined below) or any of Tenant’s
transferees, contractors or licensees.   B.   Except to the extent caused by the
negligence or willful misconduct of Tenant or any Tenant Related Parties
(defined below), Landlord shall indemnify, defend and hold Tenant, its trustees,
members, principals, beneficiaries, partners, officers, directors, employees and
agents (“Tenant Related Parties”) harmless against and from all liabilities,
obligations, damages, penalties, claims, actions, costs, charges and expenses,
including, without limitation, reasonable attorneys’ fees and other professional
fees (if and to the extent permitted by Law), which may be imposed upon,
incurred by or asserted against Tenant or any of the Tenant Related Parties and
arising out of or in connection with the acts or omissions (including violations
of Law) of Landlord, the Landlord Related Parties or any of Landlord’s
contractors.   C.   Landlord and the Landlord Related Parties shall not be
liable for, and Tenant waives, all claims for loss or damage to Tenant’s
business or loss, theft or damage to Tenant’s Property or the property of any
person claiming by, through or under Tenant resulting from: (1) wind or weather;
(2) the failure of any sprinkler, heating or air-conditioning equipment, any
electric wiring or any gas, water or steam pipes; (3) the backing up of any
sewer pipe or downspout; (4) the bursting, leaking or running of any tank, water
closet, drain or other pipe; (5) water, snow or ice upon or coming through the
roof, skylight, stairs, doorways, windows, walks or any other place upon or near
the Building; (6) any act or omission of any party other than Landlord or
Landlord Related Parties; and (7) any causes not reasonably within the control
of Landlord. Tenant shall insure itself against such losses under Article XV
below.



XV.   Insurance.

     Tenant shall carry and maintain the following insurance (“Tenant’s
Insurance”), at its sole cost and expense: (1) Commercial General Liability
Insurance applicable to the Premises and its appurtenances providing, on an
occurrence basis, a minimum combined single limit of $2,000,000.00; (2) All Risk
Property/Business Interruption Insurance, including flood and earthquake,
written at replacement cost value and with a replacement cost endorsement
covering all of Tenant’s trade fixtures, equipment, furniture and other personal
property within the Premises (“Tenant’s Property”); (3) Workers’ Compensation
Insurance as required by the state in which the Premises is located and in
amounts as may be required by applicable statute; and (4) Employers Liability
Coverage of at least $1,000,000.00 per occurrence. Any company writing any of
Tenant’s Insurance shall have an A.M. Best rating of not less than A-VIII. All
Commercial General Liability Insurance policies shall name Tenant as a named
insured and Landlord (or any successor), Equity Office Properties Trust, a
Maryland real estate investment trust, EOP Operating Limited Partnership, a
Delaware limited partnership, and their respective members, principals,
beneficiaries, partners, officers, directors, employees, and agents, and other
designees of Landlord as the interest of such designees shall appear, as
additional insureds. All policies of Tenant’s Insurance shall contain
endorsements that the insurer(s) shall give Landlord and its designees at least
30 days’ advance written notice of any change, cancellation, termination or
lapse of insurance. Tenant shall provide Landlord with a certificate of
insurance evidencing Tenant’s Insurance prior to the earlier to occur of the
Commencement Date or the date Tenant is provided with possession of the Premises
for any reason, and upon renewals at least 15 days prior to the expiration of
the insurance coverage. So long as the same is available at commercially
reasonable rates, Landlord shall maintain so called All Risk property insurance
on the Building at replacement cost value, as reasonably estimated by

9



--------------------------------------------------------------------------------



 



Landlord. Except as specifically provided to the contrary, the limits of either
party’s’ insurance shall not limit such party’s liability under this Lease.



XVI.   Subrogation.

     Notwithstanding anything in this Lease to the contrary, Landlord and Tenant
hereby waive and shall cause their respective insurance carriers to waive any
and all rights of recovery, claim, action or causes of action against the other
and their respective trustees, principals, beneficiaries, partners, officers,
directors, agents, and employees, for any loss or damage that may occur to
Landlord or Tenant or any party claiming by, through or under Landlord or
Tenant, as the case may be, with respect to Tenant’s Property, the Building, the
Premises, any additions or improvements to the Building or Premises, or any
contents thereof, including all rights of recovery, claims, actions or causes of
action arising out of the negligence of Landlord or any Landlord Related Parties
or the negligence of Tenant or any Tenant Related Parties, which loss or damage
is (or would have been, had the insurance required by this Lease been carried)
covered by insurance.



XVII.   Casualty Damage.



A.   If all or any part of the Premises is damaged by fire or other casualty,
Tenant shall immediately notify Landlord in writing. During any period of time
that all or a material portion of the Premises is rendered untenantable as a
result of a fire or other casualty, the Rent shall abate for the portion of the
Premises that is untenantable and not used by Tenant. Landlord shall have the
right to terminate this Lease if: (1) the Building shall be damaged so that, in
Landlord’s reasonable judgment, substantial alteration or reconstruction of the
Building shall be required (whether or not the Premises has been damaged);
(2) Landlord is not permitted by Law to rebuild the Building in substantially
the same form as existed before the fire or casualty; (3) the Premises have been
materially damaged and there is less than 2 years of the Term remaining on the
date of the casualty; (4) any Mortgagee requires that the insurance proceeds be
applied to the payment of the mortgage debt; or (5) a material uninsured loss to
the Building occurs. Landlord may exercise its right to terminate this Lease by
notifying Tenant in writing within 90 days after the date of the casualty. If
Landlord does not terminate this Lease, Landlord shall commence and proceed with
reasonable diligence to repair and restore the Building and the Leasehold
Improvements (excluding any Alterations that were performed by Tenant in
violation of this Lease). However, in no event shall Landlord be required to
spend more than the insurance proceeds received by Landlord. Landlord shall not
be liable for any loss or damage to Tenant’s Property or to the business of
Tenant resulting in any way from the fire or other casualty or from the repair
and restoration of the damage. Landlord and Tenant hereby waive the provisions
of any Law relating to the matters addressed in this Article, and agree that
their respective rights for damage to or destruction of the Premises shall be
those specifically provided in this Lease.   B.   If all or any portion of the
Premises shall be made untenantable by fire or other casualty, Landlord shall,
with reasonable promptness, cause an architect or general contractor selected by
Landlord to provide Landlord and Tenant with a written estimate of the amount of
time required to substantially complete the repair and restoration of the
Premises and make the Premises tenantable again, using standard working methods
(“Completion Estimate”). If the Completion Estimate indicates that the Premises
cannot be made tenantable within 270 days from the date the repair and
restoration is started, then regardless of anything in Section XVII.A above to
the contrary, either party shall have the right to terminate this Lease by
giving written notice to the other of such election within 10 days after receipt
of the Completion Estimate. Tenant, however, shall not have the right to
terminate this Lease if the fire or casualty was caused by the negligence or
intentional misconduct of Tenant, Tenant Related Parties or any of Tenant’s
transferees, contractors or licensees.



XVIII.   Condemnation.

     Either party may terminate this Lease if the whole or any material part of
the Premises shall be taken or condemned for any public or quasipublic use under
Law, by eminent domain or private purchase in lieu thereof (a “Taking”).
Landlord shall also have the right to terminate this Lease if there is a Taking
of any portion of the Building or Property which would leave the remainder of
the Building unsuitable for use as an office building in a manner comparable to
the Building’s use prior to the Taking. In order to exercise its right to
terminate the Lease, Landlord

10



--------------------------------------------------------------------------------



 



or Tenant, as the case may be, must provide written notice of termination to the
other within 45 days after the terminating party first receives notice of the
Taking. Any such termination shall be effective as of the date the physical
taking of the Premises or the portion of the Building or Property occurs. If
this Lease is not terminated, the Rentable Square Footage of the Building and
the Rentable Square Footage of the Premises shall, if applicable, be
appropriately adjusted. In addition, Rent for any portion of the Premises taken
or condemned shall be abated during the unexpired Term of this Lease effective
when the physical taking of the portion of the Premises occurs. All compensation
awarded for a Taking, or sale proceeds, shall be the property of Landlord, any
right to receive compensation or proceeds being expressly waived by Tenant.
However, Tenant may file a separate claim at its sole cost and expense for
Tenant’s Property and Tenant’s reasonable relocation expenses, provided the
filing of the claim does not diminish the award which would otherwise be
receivable by Landlord.



XIX.   Events of Default.

     Tenant shall be considered to be in default of this Lease upon the
occurrence of any of the following events of default:



A.   Tenant’s failure to pay when due all or any portion of the Rent, if the
failure continues for 3 days after written notice to Tenant (“Monetary
Default”).   B.   Tenant’s failure (other than a Monetary Default) to comply
with any term, provision or covenant of this Lease, if the failure is not cured
within 10 days after written notice to Tenant. However, if Tenant’s failure to
comply cannot reasonably be cured within 10 days, Tenant shall be allowed
additional time (not to exceed 60 days) as is reasonably necessary to cure the
failure so long as: (1) Tenant commences to cure the failure within 10 days, and
(2) Tenant diligently pursues a course of action that will cure the failure and
bring Tenant back into compliance with the Lease. However, if Tenant’s failure
to comply creates a hazardous condition, the failure must be cured immediately
upon notice to Tenant. In addition, if Landlord provides Tenant with notice of
Tenant’s failure to comply with any particular term, provision or covenant of
the Lease on 3 occasions during any 12 month period, Tenant’s subsequent
violation of such term, provision or covenant shall, at Landlord’s option, be an
incurable event of default by Tenant.   C.   Tenant or any Guarantor becomes
insolvent, makes a transfer in fraud of creditors or makes an assignment for the
benefit of creditors, or admits in writing its inability to pay its debts when
due.   D.   The leasehold estate is taken by process or operation of Law.   E.  
In the case of any ground floor or retail Tenant, Tenant does not take
possession of, or abandons or vacates all or any portion of the Premises.   F.  
Tenant is in default beyond any notice and cure period under any other lease or
agreement with Landlord, including, without limitation, any lease or agreement
for parking.



XX.   Remedies.



A.   Upon any default, Landlord shall have the right without notice or demand
(except as provided in Article XIX) to pursue any of its rights and remedies at
Law or in equity, including any one or more of the following remedies:



1.   Terminate this Lease, in which case Tenant shall immediately surrender the
Premises to Landlord. If Tenant fails to surrender the Premises, Landlord may,
in compliance with applicable Law and without prejudice to any other right or
remedy, enter upon and take possession of the Premises and expel and remove
Tenant, Tenant’s Property and any party occupying all or any part of the
Premises. Tenant shall pay Landlord on demand the amount of all past due Rent
and other losses and damages which Landlord may suffer as a result of Tenant’s
default, whether by Landlord’s inability to relet the Premises on satisfactory
terms or otherwise, including, without limitation, all Costs of Reletting
(defined below) and any deficiency that may arise from reletting or the failure
to relet the Premises. “Costs of Reletting” shall include all costs and expenses
incurred by Landlord in reletting or attempting to relet the

11



--------------------------------------------------------------------------------



 



    Premises, including, without limitation, reasonable legal fees, brokerage
commissions, the cost of alterations and the value of other concessions or
allowances granted to a new tenant.   2.   Terminate Tenant’s right to
possession of the Premises and, in compliance with applicable Law, expel and
remove Tenant, Tenant’s Property and any parties occupying all or any part of
the Premises. Landlord may (but shall not be obligated to) relet all or any part
of the Premises, without notice to Tenant, for a term that may be greater or
less than the balance of the Term and on such conditions (which may include
concessions, free rent and alterations of the Premises) and for such uses as
Landlord in its absolute discretion shall determine. Landlord may collect and
receive all rents and other income from the reletting. Tenant shall pay Landlord
on demand all past due Rent, all Costs of Reletting and any deficiency arising
from the reletting or failure to relet the Premises. Landlord shall not be
responsible or liable for the failure to relet all or any part of the Premises
or for the failure to collect any Rent. The re-entry or taking of possession of
the Premises shall not be construed as an election by Landlord to terminate this
Lease unless a written notice of termination is given to Tenant.   3.   In lieu
of calculating damages under Sections XX.A.1 or XX.A.2 above, Landlord may elect
to receive as damages the sum of (a) all Rent accrued through the date of
termination of this Lease or Tenant’s right to possession, and (b) an amount
equal to the total Rent that Tenant would have been required to pay for the
remainder of the Term discounted to present value at the Prime Rate (defined in
Section XX.B. below) then in effect, minus the then present fair rental value of
the Premises for the remainder of the Term, similarly discounted, after
deducting all anticipated Costs of Reletting.



B.   Unless expressly provided in this Lease, the repossession or re-entering of
all or any part of the Premises shall not relieve Tenant of its liabilities and
obligations under the Lease. No right or remedy of Landlord shall be exclusive
of any other right or remedy. Each right and remedy shall be cumulative and in
addition to any other right and remedy now or subsequently available to Landlord
at Law or in equity. If Landlord declares Tenant to be in default, Landlord
shall be entitled to receive interest on any unpaid item of Rent at a rate equal
to the Prime Rate plus 4%. For purposes hereof, the “Prime Rate” shall be the
per annum interest rate publicly announced as its prime or base rate by a
federally insured bank selected by Landlord in the state in which the Building
is located. Forbearance by Landlord to enforce one or more remedies shall not
constitute a waiver of any default.



XXI.   Limitation of Liability.

     NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, THE
LIABILITY OF LANDLORD (AND OF ANY SUCCESSOR LANDLORD) TO TENANT SHALL BE LIMITED
TO THE INTEREST OF LANDLORD IN THE PROPERTY. TENANT SHALL LOOK SOLELY TO
LANDLORD’S INTEREST IN THE PROPERTY FOR THE RECOVERY OF ANY JUDGMENT OR AWARD
AGAINST LANDLORD. NEITHER LANDLORD NOR ANY LANDLORD RELATED PARTY SHALL BE
PERSONALLY LIABLE FOR ANY JUDGMENT OR DEFICIENCY. BEFORE FILING SUIT FOR AN
ALLEGED DEFAULT BY LANDLORD, TENANT SHALL GIVE LANDLORD AND THE MORTGAGEE(S)
(DEFINED IN ARTICLE XXVI BELOW) WHOM TENANT HAS BEEN NOTIFIED HOLD MORTGAGES
(DEFINED IN ARTICLE XXVI BELOW) ON THE PROPERTY, BUILDING OR PREMISES, NOTICE
AND REASONABLE TIME TO CURE THE ALLEGED DEFAULT.



XXII.   No Waiver.

     Either party’s failure to declare a default immediately upon its
occurrence, or delay in taking action for a default shall not constitute a
waiver of the default, nor shall it constitute an estoppel. Either party’s
failure to enforce its rights for a default shall not constitute a waiver of its
rights regarding any subsequent default. Receipt by Landlord of Tenant’s keys to
the Premises shall not constitute an acceptance or surrender of the Premises.

12



--------------------------------------------------------------------------------



 



XXIII.   Quiet Enjoyment.

     Tenant shall, and may peacefully have, hold and enjoy the Premises, subject
to the terms of this Lease, provided Tenant pays the Rent and fully performs all
of its covenants and agreements. This covenant and all other covenants of
Landlord shall be binding upon Landlord and its successors only during its or
their respective periods of ownership of the Building, and shall not be a
personal covenant of Landlord or the Landlord Related Parties.



XXIV.   Relocation.

     Landlord, at its expense, at any time before or during the Term, may
relocate Tenant from the Premises to reasonably comparable space (“Relocation
Space”) within the Building or adjacent buildings within the same project upon
60 days’ prior written notice to Tenant. So long as Tenant is subleasing the
adjacent Suite 200 consisting of approximately 8,092 rentable square feet from
another tenant of the Building, Landlord and Tenant understand and agree that to
be a ‘reasonably comparable space’ for purposes of this Section XXIV, the
Relocation Space must be reasonably comparable to the combined space consisting
of the Premises and such Suite 200 space. From and after the date of the
relocation, “Premises” shall refer to the Relocation Space into which Tenant has
been moved and the Base Rent shall be adjusted based on the rentable square
footage of the Relocation Space, except that Base Rent shall be abated on 8,092
rentable square feet of the Relocation Space through the earlier of 1) July 31,
2003, and 2) the date of the expiration of the term of Tenant’s sublease for
such Suite 200 space. Landlord shall pay Tenant’s reasonable costs for moving
Tenant’s furniture and equipment and printing and distributing notices to
Tenant’s customers of Tenant’s change of address and one month’s supply of
stationery showing the new address.



XXV.   Holding Over.

     Except for any permitted occupancy by Tenant under Article VIII, if Tenant
fails to surrender the Premises at the expiration or earlier termination of this
Lease, occupancy of the Premises after the termination or expiration shall be
that of a tenancy at sufferance. Tenant’s occupancy of the Premises during the
holdover shall be subject to all the terms and provisions of this Lease and
Tenant shall pay an amount (on a per month basis without reduction for partial
months during the holdover) equal to 150% of the greater of: (1) the sum of the
Base Rent and Additional Rent due for the period immediately preceding the
holdover; or (2) the fair market gross rental for the Premises as reasonably
determined by Landlord. No holdover by Tenant or payment by Tenant after the
expiration or early termination of this Lease shall be construed to extend the
Term or prevent Landlord from immediate recovery of possession of the Premises
by summary proceedings or otherwise. In addition to the payment of the amounts
provided above, if Landlord is unable to deliver possession of the Premises to a
new tenant, or to perform improvements for a new tenant, as a result of Tenant’s
holdover and Tenant fails to vacate the Premises within 15 days after Landlord
notifies Tenant of Landlord’s inability to deliver possession, or perform
improvements, Tenant shall be liable to Landlord for all damages, including,
without limitation, consequential damages, that Landlord suffers from the
holdover.



XXVI.   Subordination to Mortgages; Estoppel Certificate.

     Tenant accepts this Lease subject and subordinate to any mortgage(s),
deed(s) of trust, ground lease(s) or other lien(s) now or subsequently arising
upon the Premises, the Building or the Property, and to renewals, modifications,
refinancings and extensions thereof (collectively referred to as a “Mortgage”).
The party having the benefit of a Mortgage shall be referred to as a
“Mortgagee”. This clause shall be self-operative, but upon request from a
Mortgagee, Tenant shall execute a commercially reasonable subordination
agreement in favor of the Mortgagee. In lieu of having the Mortgage be superior
to this Lease, a Mortgagee shall have the right at any time to subordinate its
Mortgage to this Lease. If requested by a successor-in-interest to all or a part
of Landlord’s interest in the Lease, Tenant shall, without charge, attorn to the
successor-in-interest. Landlord and Tenant shall each, within 10 days after
receipt of a written request from the other, execute and deliver an estoppel
certificate to those parties as are reasonably requested by the other (including
a Mortgagee or prospective purchaser). The estoppel certificate shall include a
statement certifying that this Lease is unmodified (except as identified in the
estoppel certificate) and in full force and effect, describing the dates to
which Rent and other charges have been paid, representing that, to such party’s
actual knowledge, there is no default (or stating the nature of the alleged
default) and indicating other matters with respect to the Lease that may
reasonably be requested.

13



--------------------------------------------------------------------------------



 



XXVII.   Attorneys’ Fees.

     If either party institutes a suit against the other for violation of or to
enforce any covenant or condition of this Lease, or if either party intervenes
in any suit in which the other is a party to enforce or protect its interest or
rights, the prevailing party shall be entitled to all of its costs and expenses,
including, without limitation, reasonable attorneys’ fees.



XXVIII.   Notice.

     If a demand, request, approval, consent or notice (collectively referred to
as a “notice”) shall or may be given to either party by the other, the notice
shall be in writing and delivered by hand or sent by registered or certified
mail with return receipt requested, or sent by overnight or same day courier
service at the party’s respective Notice Address(es) set forth in Article I,
except that if Tenant has vacated the Premises (or if the Notice Address for
Tenant is other than the Premises, and Tenant has vacated such address) without
providing Landlord a new Notice Address, Landlord may serve notice in any manner
described in this Article or in any other manner permitted by Law. Each notice
shall be deemed to have been received or given on the earlier to occur of actual
delivery or the date on which delivery is refused, or, if Tenant has vacated the
Premises or the other Notice Address of Tenant without providing a new Notice
Address, three (3) days after notice is deposited in the U.S. mail or with a
courier service in the manner described above. Either party may, at any time,
change its Notice Address by giving the other party written notice of the new
address in the manner described in this Article.



XXIX.   Excepted Rights.

     This Lease does not grant any rights to light or air over or about the
Building. Landlord excepts and reserves exclusively to itself the use of: (1)
roofs, (2) telephone, electrical and janitorial closets, (3) equipment rooms,
Building risers or similar areas that are used by Landlord for the provision of
Building services, (4) rights to the land and improvements below the floor of
the Premises, (5) the improvements and air rights above the Premises, (6) the
improvements and air rights outside the demising walls of the Premises, and
(7) the areas within the Premises used for the installation of utility lines and
other installations serving occupants of the Building. Landlord has the right to
change the Building’s name or address. Landlord also has the right to make such
other changes to the Property and Building as Landlord deems appropriate,
provided the changes do not materially affect Tenant’s ability to use the
Premises for the Permitted Use. Landlord shall also have the right (but not the
obligation) to temporarily close the Building if Landlord reasonably determines
that there is an imminent danger of significant damage to the Building or of
personal injury to Landlord’s employees or the occupants of the Building. The
circumstances under which Landlord may temporarily close the Building shall
include, without limitation, electrical interruptions, hurricanes and civil
disturbances. A closure of the Building under such circumstances shall not
constitute a constructive eviction nor entitle Tenant to an abatement or
reduction of Rent.



XXX.   Surrender of Premises.

     At the expiration or earlier termination of this Lease or Tenant’s right of
possession, Tenant shall remove Tenant’s Property (defined in Article XV) from
the Premises, and quit and surrender the Premises to Landlord, broom clean, and
in good order, condition and repair, ordinary wear and tear excepted. Tenant
shall also be required to remove the Required Removables in accordance with
Article VIII. If Tenant fails to remove any of Tenant’s Property within 2 days
after the termination of this Lease or of Tenant’s right to possession,
Landlord, at Tenant’s sole cost and expense, shall be entitled (but not
obligated) to remove and store Tenant’s Property. Landlord shall not be
responsible for the value, preservation or safekeeping of Tenant’s Property.
Tenant shall pay Landlord, upon demand, the expenses and storage charges
incurred for Tenant’s Property. In addition, if Tenant fails to remove Tenant’s
Property from the Premises or storage, as the case may be, within 30 days after
written notice, Landlord may deem all or any part of Tenant’s Property to be
abandoned, and title to Tenant’s Property shall be deemed to be immediately
vested in Landlord.



XXXI.   Miscellaneous.



A.   This Lease and the rights and obligations of the parties shall be
interpreted, construed and enforced in accordance with the Laws of the state in
which the Building is located and Landlord and Tenant hereby irrevocably consent
to the jurisdiction and proper venue of such state. If any term or provision of
this Lease shall to any extent be invalid or unenforceable, the remainder of
this Lease shall not be affected, and each provision of this Lease shall be
valid and enforced to the fullest extent permitted by Law. The headings and
titles to the Articles and

14



--------------------------------------------------------------------------------



 



    Sections of this Lease are for convenience only and shall have no effect on
the interpretation of any part of the Lease.   B.   Tenant shall not record this
Lease or any memorandum without Landlord’s prior written consent.   C.  
Landlord and Tenant hereby waive any right to trial by jury in any proceeding
based upon a breach of this Lease.   D.   Whenever a period of time is
prescribed for the taking of an action by Landlord or Tenant, the period of time
for the performance of such action shall be extended by the number of days that
the performance is actually delayed due to strikes, acts of God, shortages of
labor or materials, war, civil disturbances and other causes beyond the
reasonable control of the performing party (“Force Majeure”). However, events of
Force Majeure shall not extend any period of time for the payment of Rent or
other sums payable by either party or any period of time for the written
exercise of an option or right by either party.   E.   Landlord shall have the
right to transfer and assign, in whole or in part, all of its rights and
obligations under this Lease and in the Building and/or Property referred to
herein, and upon such transfer Landlord shall be released from any further
obligations hereunder, and Tenant agrees to look solely to the successor in
interest of Landlord for the performance of such obligations.   F.   Tenant
represents that it has dealt directly with and only with the Broker as a broker
in connection with this Lease. Tenant shall indemnify and hold Landlord and the
Landlord Related Parties harmless from all claims of any other brokers claiming
to have represented Tenant in connection with this Lease. Landlord agrees to
indemnify and hold Tenant and the Tenant Related Parties harmless from all
claims of any brokers claiming to have represented Landlord in connection with
this Lease.   G.   Tenant covenants, warrants and represents that: (1) each
individual executing, attesting and/or delivering this Lease on behalf of Tenant
is authorized to do so on behalf of Tenant; (2) this Lease is binding upon
Tenant; and (3) Tenant is duly organized and legally existing in the state of
its organization and is qualified to do business in the state in which the
Premises are located. If there is more than one Tenant, or if Tenant is
comprised of more than one party or entity, the obligations imposed upon Tenant
shall be joint and several obligations of all the parties and entities. Notices,
payments and agreements given or made by, with or to any one person or entity
shall be deemed to have been given or made by, with and to all of them.   H.  
Time is of the essence with respect to Tenant’s exercise of any expansion,
renewal or extension rights granted to Tenant. This Lease shall create only the
relationship of landlord and tenant between the parties, and not a partnership,
joint venture or any other relationship. This Lease and the covenants and
conditions in this Lease shall inure only to the benefit of and be binding only
upon Landlord and Tenant and their permitted successors and assigns.   I.   The
expiration of the Term, whether by lapse of time or otherwise, shall not relieve
either party of any obligations which accrued prior to or which may continue to
accrue after the expiration or early termination of this Lease. Without limiting
the scope of the prior sentence, it is agreed that Tenant’s obligations under
Articles IV, VIII, XIV, XX, XXV and XXX shall survive the expiration or early
termination of this Lease.   J.   Landlord has delivered a copy of this Lease to
Tenant for Tenant’s review only, and the delivery of it does not constitute an
offer to Tenant or an option. This Lease shall not be effective against any
party hereto until an original copy of this Lease has been signed by such party.
  K.   All understandings and agreements previously made between the parties are
superseded by this Lease, and neither party is relying upon any warranty,
statement or representation not contained in this Lease. This Lease may be
modified only by a written agreement signed by Landlord and Tenant.

15



--------------------------------------------------------------------------------



 



L.   Tenant, within 15 days after request, shall provide Landlord with a current
financial statement and such other information as Landlord may reasonably
request in order to create a “business profile” of Tenant and determine Tenant’s
ability to fulfill its obligations under this Lease. Landlord, however, shall
not require Tenant to provide such information unless Landlord is requested to
produce the information in connection with a proposed financing or sale of the
Building. Upon written request by Tenant, Landlord shall enter into a
commercially reasonable confidentiality agreement covering any confidential
information that is disclosed by Tenant.



XXXII.   Entire Agreement.

     This Lease and the following exhibits and attachments constitute the entire
agreement between the parties and supersede all prior agreements and
understandings related to the Premises, including all lease proposals, letters
of intent and other documents: Exhibit A (Outline and Location of Premises),
Exhibit B (Rules and Regulations), Exhibit C (Commencement Letter), Exhibit D
(Work Letter Agreement) and Exhibit E (Additional Provisions).

     Landlord and Tenant have executed this Lease as of the day and year first
above written.

                      WITNESS/ATTEST:   LANDLORD: EOP-WESTBROOK CORPORATE      
      CENTER L.L.C., a Delaware limited         liability company
/s/
                   

--------------------------------------------------------------------------------

                    Name (print):   By:   EOP Operating Limited Partnership, a  
      Delaware limited partnership, its         sole member

--------------------------------------------------------------------------------

                            By:   Equity Office Properties Trust, a     Name
(print):           Maryland real estate investment    

--------------------------------------------------------------------------------

          trust, its managing general partner                      
 
                   

          By:   /s/ GEORGE KOHL    

             

--------------------------------------------------------------------------------

   

          Name:   GEORGE KOHL    

          Title:   VICE PRESIDENT LEASING    

              WITNESS/ATTEST:   TENANT: ONLINE DATA CORP., a Delaware
corporation /s/        

--------------------------------------------------------------------------------

        Name (print):   By:   /s/ JOHN R. RANTE

         

--------------------------------------------------------------------------------


      Name:   JOHN R. RANTE

      Title:   PRESIDENT, CEO

--------------------------------------------------------------------------------

       
Name (print):
           


--------------------------------------------------------------------------------

       

16



--------------------------------------------------------------------------------



 



EXHIBIT A

PREMISES

     This Exhibit is attached to and made a part of the Lease and is entered
into by and between EOP-WESTBROOK CORPORATE CENTER, L.L.C., a Delaware limited
liability company (“Landlord”) and ONLINE DATE CORP., a Delaware corporation
(“Tenant”) for space in the Building located at Two Westbrook Corporate Center,
Westchester, Illinois.

     (OFFICE PLAN) [y95482y9548205.gif]

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B

BUILDING RULES AND REGULATIONS

     The following rules and regulations shall apply, where applicable, to the
Premises, the Building, the parking garage (if any), the Property and the
appurtenances. Capitalized terms have the same meaning as defined in the Lease.



1.   Sidewalks, doorways, vestibules, halls, stairways and other similar areas
shall not be obstructed by Tenant or used by Tenant for any purpose other than
ingress and egress to and from the Premises. No rubbish, litter, trash, or
material shall be placed, emptied, or thrown in those areas. At no time shall
Tenant permit Tenant’s employees to loiter in Common Areas or elsewhere about
the Building or Property.   2.   Plumbing fixtures and appliances shall be used
only for the purposes for which designed, and no sweepings, rubbish, rags or
other unsuitable material shall be thrown or placed in the fixtures or
appliances. Damage resulting to fixtures or appliances by Tenant, its agents,
employees or invitees, shall be paid for by Tenant, and Landlord shall not be
responsible for the damage.   3.   No signs, advertisements or notices shall be
painted or affixed to windows, doors or other parts of the Building, except
those of such color, size, style and in such places as are first approved in
writing by Landlord. All tenant identification and suite numbers at the entrance
to the Premises shall be installed by Landlord, at Tenant’s cost and expense,
using the standard graphics for the Building. Except in connection with the
hanging of lightweight pictures and wall decorations, no nails, hooks or screws
shall be inserted into any part of the Premises or Building except by the
Building maintenance personnel.   4.   Landlord may provide and maintain in the
first floor (main lobby) of the Building an alphabetical directory board or
other directory device listing tenants, and no other directory shall be
permitted unless previously consented to by Landlord in writing.   5.   Tenant
shall not place any lock(s) on any door in the Premises or Building without
Landlord’s prior written consent and Landlord shall have the right to retain at
all times and to use keys to all locks within and into the Premises. A
reasonable number of keys to the locks on the entry doors in the Premises shall
be furnished by Landlord to Tenant at Tenant’s cost, and Tenant shall not make
any duplicate keys. All keys shall be returned to Landlord at the expiration or
early termination of this Lease.   6.   All contractors, contractor’s
representatives and installation technicians performing work in the Building
shall be subject to Landlord’s prior approval and shall be required to comply
with Landlord’s standard rules, regulations, policies and procedures, which may
be revised from time to time.   7.   Movement in or out of the Building of
furniture or office equipment, or dispatch or receipt by Tenant of merchandise
or materials requiring the use of elevators, stairways, lobby areas or loading
dock areas, shall be restricted to hours designated by Landlord. Tenant shall
obtain Landlord’s prior approval by providing a detailed listing of the
activity. If approved by Landlord, the activity shall be under the supervision
of Landlord and performed in the manner required by Landlord. Tenant shall
assume all risk for damage to articles moved and injury to any persons resulting
from the activity. If equipment, property, or personnel of Landlord or of any
other party is damaged or injured as a result of or in connection with the
activity, Tenant shall be solely liable for any resulting damage or loss.   8.  
Landlord shall have the right to approve the weight, size, or location of heavy
equipment or articles in and about the Premises. Damage to the Building by the
installation, maintenance, operation, existence or removal of property of Tenant
shall be repaired at Tenant’s sole expense.   9.   Corridor doors, when not in
use, shall be kept closed.   10.   Tenant shall not: (1) make or permit any
improper, objectionable or unpleasant noises or odors in the Building, or
otherwise interfere in any way with other tenants or persons having business
with them; (2) solicit business or distribute, or cause to be distributed, in
any portion of the Building, handbills, promotional materials or other
advertising; or (3)

B-1



--------------------------------------------------------------------------------



 



    conduct or permit other activities in the Building that might, in Landlord’s
sole opinion, constitute a nuisance.   11.   No animals, except those assisting
handicapped persons, shall be brought into the Building or kept in or about the
Premises.   12.   No inflammable, explosive or dangerous fluids or substances
shall be used or kept by Tenant in the Premises, Building or about the Property.
Tenant shall not, without Landlord’s prior written consent, use, store, install,
spill, remove, release or dispose of, within or about the Premises or any other
portion of the Property, any asbestos- containing materials or any solid, liquid
or gaseous material now or subsequently considered toxic or hazardous under the
provisions of 42 U.S.C. Section 9601 et seq. or any other applicable
environmental Law which may now or later be in effect. Tenant shall comply with
all Laws pertaining to and governing the use of these materials by Tenant, and
shall remain solely liable for the costs of abatement and removal.   13.  
Tenant shall not use or occupy the Premises in any manner or for any purpose
which might injure the reputation or impair the present or future value of the
Premises or the Building. Tenant shall not use, or permit any part of the
Premises to be used, for lodging, sleeping or for any illegal purpose.   14.  
Tenant shall not take any action which would violate Landlord’s labor contracts
or which would cause a work stoppage, picketing, labor disruption or dispute, or
interfere with Landlord’s or any other tenant’s or occupant’s business or with
the rights and privileges of any person lawfully in the Building (“Labor
Disruption”). Tenant shall take the actions necessary to resolve the Labor
Disruption, and shall have pickets removed and, at the request of Landlord,
immediately terminate any work in the Premises that gave rise to the Labor
Disruption, until Landlord gives its written consent for the work to resume.
Tenant shall have no claim for damages against Landlord or any of the Landlord
Related Parties, nor shall the date of the commencement of the Term be extended
as a result of the above actions.   15.   Tenant shall not install, operate or
maintain in the Premises or in any other area of the Building, electrical
equipment that would overload the electrical system beyond its capacity for
proper, efficient and safe operation as determined solely by Landlord. Tenant
shall not furnish cooling or heating to the Premises, including, without
limitation, the use of electronic or gas heating devices, without Landlord’s
prior written consent. Tenant shall not use more than its proportionate share of
telephone lines and other telecommunication facilities available to service the
Building.   16.   Tenant shall not operate or permit to be operated a coin or
token operated vending machine or similar device (including, without limitation,
telephones, lockers, toilets, scales, amusement devices and machines for sale of
beverages, foods, candy, cigarettes and other goods), except for machines for
the exclusive use of Tenant’s employees, and then only if the operation does not
violate the lease of any other tenant in the Building.   17.   Bicycles and
other vehicles are not permitted inside the Building or on the walkways outside
the Building, except in areas designated by Landlord.   18.   Landlord may from
time to time adopt systems and procedures for the security and safety of the
Building, its occupants, entry, use and contents. Tenant, its agents, employees,
contractors, guests and invitees shall comply with Landlord’s systems and
procedures.   19.   Landlord shall have the right to prohibit the use of the
name of the Building or any other publicity by Tenant that in Landlord’s sole
opinion may impair the reputation of the Building or its desirability. Upon
written notice from Landlord, Tenant shall refrain from and discontinue such
publicity immediately.   20.   Tenant shall not canvass, solicit or peddle in or
about the Building or the Property.   21.   Neither Tenant nor its agents,
employees, contractors, guests or invitees shall smoke or permit smoking in the
Common Areas, unless the Common Areas have been declared a designated smoking
area by Landlord, nor shall the above parties allow smoke from the Premises to
emanate into the Common Areas or any other part of the Building. Landlord shall
have the right to designate the Building (including the Premises) as a
non-smoking building.

B-2



--------------------------------------------------------------------------------



 



22.   Landlord shall have the right to designate and approve standard window
coverings for the Premises and to establish rules to assure that the Building
presents a uniform exterior appearance. Tenant shall ensure, to the extent
reasonably practicable, that window coverings are closed on windows in the
Premises while they are exposed to the direct rays of the sun.   23.  
Deliveries to and from the Premises shall be made only at the times, in the
areas and through the entrances and exits designated by Landlord. Tenant shall
not make deliveries to or from the Premises in a manner that might interfere
with the use by any other tenant of its premises or of the Common Areas, any
pedestrian use, or any use which is inconsistent with good business practice.  
24.   The work of cleaning personnel shall not be hindered by Tenant after 5:30
P.M., and cleaning work may be done at any time when the offices are vacant.
Windows, doors and fixtures may be cleaned at any time. Tenant shall provide
adequate waste and rubbish receptacles to prevent unreasonable hardship to the
cleaning service.

B-3



--------------------------------------------------------------------------------



 



EXHIBIT C

     COMMENCEMENT LETTER
                 (EXAMPLE)

Date:

Tenant:

Address:



  Re: Commencement Letter with respect to that certain Lease by and between
EOP-WESTBROOK CORPORATE CENTER, L.L.C., a Delaware limited liability company, as
Landlord, and ONLINE DATA CORP., a Delaware corporation, as Tenant, for 1,546
rentable square feet on the second floor of the Building located at Two
Westbrook Corporate Center, Westchester, Illinois.



Dear

--------------------------------------------------------------------------------

:

     In accordance with the terms and conditions of the above referenced Lease,
Tenant accepts possession of the Premises and agrees:



1.   The Commencement Date of the Lease is

--------------------------------------------------------------------------------

.       2. The Termination Date of the Lease is

--------------------------------------------------------------------------------

.

     Please acknowledge your acceptance of possession and agreement to the terms
set forth above by signing all 3 counterparts of this Commencement Letter in the
space provided and returning 2 fully executed counterparts to my attention.

Sincerely,

Property Manager

      Agreed and Accepted:
Tenant:
  ONLINE DATA CORP.
By:
   

 

--------------------------------------------------------------------------------

Name:
   

 

--------------------------------------------------------------------------------

Title:
   

 

--------------------------------------------------------------------------------

Date:
   

 

--------------------------------------------------------------------------------

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D

WORK LETTER

     This Exhibit is attached to and made a part of the Lease by and between
EOP-WESTBROOK CORPORATE CENTER, L.L.C., a Delaware limited liability company
(“Landlord”) and ONLINE DATA CORP., a Delaware corporation (“Tenant”) for space
in the Building located at Two Westbrook Corporate Center.

As used in this Workletter, the “Premises” shall be deemed to mean the Premises,
as initially defined in the attached Lease.



1.   Landlord shall perform improvements to the Premises in accordance with the
plans prepared by Whitney, Inc., dated February 14, 2002 (the “Plans”). The
improvements to be performed by Landlord in accordance with the Plans are
hereinafter referred to as the “Landlord Work.” It is agreed that construction
of the Landlord Work is intended to be “turnkey” and will be completed at
Landlord’s sole cost and expense (subject to the terms of Section 2 below) using
Building Standard methods, materials and finishes. Landlord shall enter into a
direct contract for the Landlord Work with a general contractor selected by
Landlord. In addition, Landlord shall have the right to select and/or approve of
any subcontractors used in connection with the Landlord Work. Landlord’s
supervision or performance of any work for or on behalf of Tenant shall not be
deemed a representation by Landlord that such Plans or the revisions thereto
comply with applicable insurance requirements, building codes, ordinances, laws
or regulations, or that the improvements constructed in accordance with the
Plans and any revisions thereto will be adequate for Tenant’s use, it being
agreed that Tenant shall be responsible for all elements of the design of
Tenant’s plans (including, without limitation, compliance with law,
functionality of design, the structural integrity of the design, the
configuration of the premises and the placement of Tenant’s furniture,
appliances and equipment).   2.   If Tenant shall request any revisions to the
Plans, Landlord shall have such revisions prepared at Tenant’s sole cost and
expense and Tenant shall reimburse Landlord for the cost of preparing any such
revisions to the Plans, plus any applicable state sales or use tax thereon, upon
demand. Promptly upon completion of the revisions, Landlord shall notify Tenant
in writing of the increased cost in the Landlord Work, if any, resulting from
such revisions to the Plans. Tenant, within one Business Day, shall notify
Landlord in writing whether it desires to proceed with such revisions. In the
absence of such written authorization, Landlord shall have the option to
continue work on the Premises disregarding the requested revision. Tenant shall
be responsible for any Tenant Delay in completion of the Premises resulting from
any revision to the Plans. If such revisions result in an increase in the cost
of Landlord Work, such increased costs, plus any applicable state sales or use
tax thereon, shall be payable by Tenant upon demand. Notwithstanding anything
herein to the contrary, all revisions to the Plans shall be subject to the
approval of Landlord.   3.   This Exhibit shall not be deemed applicable to any
additional space added to the Premises at any time or from time to time, whether
by any options under the Lease or otherwise, or to any portion of the original
Premises or any additions to the Premises in the event of a renewal or extension
of the original Term of the Lease, whether by any options under the Lease or
otherwise, unless expressly so provided in the Lease or any amendment or
supplement to the Lease.

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E

ADDITIONAL PROVISIONS

     This Exhibit is attached to and made a part of the Lease and is entered
into by and between EOP-WESTBROOK CORPORATE CENTER, L.L.C., a Delaware limited
liability company (“Landlord”) and ONLINE DATA CORP., a Delaware corporation
(“Tenant”) for space in the Building located at Two Westbrook Corporate Center,
Westchester, Illinois.



1.   Parking.



A.   During the Lease Term, Tenant agrees to lease from Landlord and Landlord
agrees to lease to Tenant a total of one (1) space (collectively, “the Spaces”)
in the Building garage (“Garage”) for the use of Tenant and its employees. No
deductions or allowances shall be made for days when Tenant or any of its
employees does not utilize the parking facilities or for Tenant utilizing less
than all of the Spaces. Tenant shall not have the right to lease or otherwise
use more than the number of Spaces set forth above.   B.   During the initial
Lease Term, Tenant shall pay Landlord, as Additional Rent in accordance with
Article IV of the Lease the sum of $zero (0) per month, plus applicable tax
thereon for each unreserved Space leased by Tenant hereunder, as such rates may
be adjusted from time to time to reflect the then current rate for such parking.
  C.   Except for particular spaces designated by Landlord for specific parkers,
all parking in the reserved parking areas of the Garage and surface parking
areas serving the Building shall be on a first-come, first-served basis.
Although some spaces in the Garage have been designated for specific parkers,
Tenant acknowledges that going forward, it is Landlord’s intent that the Garage
primarily be a reserved parking area but that individual stalls shall not be
assigned to parkers. The spaces leased hereunder shall be leased for parking in
reserved areas of the Garage and shall not be for specific Garage stalls.   D.  
Landlord shall not be responsible for money, jewelry, automobiles or other
personal property lost in or stolen from the Garage or the surface parking areas
regardless of whether such loss or theft occurs when the Garage or other areas
therein are locked or otherwise secured. Except as caused by the negligence or
willful misconduct of Landlord and without limiting the terms of the preceding
sentence, Landlord shall not be liable for any loss, injury or damage to persons
using the Garage or the surface parking areas or automobiles or other property
therein, it being agreed that, to the fullest extent permitted by law, the use
of the Spaces shall be at the sole risk of Tenant and its employees.   E.  
Landlord shall have the right from time to time to designate the reserved
parking areas for Spaces and to promulgate reasonable rules and regulations
regarding the Garage, the Spaces and the use thereof, including, but not limited
to, rules and regulations controlling the flow of traffic to and from various
parking areas, the angle and direction of parking and the like. Tenant shall
comply with and cause its employees to comply with all such rules and
regulations as well as all reasonable additions and amendments thereto.   F.  
Tenant shall not store or permit its employees to store any automobiles in the
Garage or on the surface parking areas without the prior written consent of
Landlord. Except for emergency repairs, Tenant and its employees shall not
perform any work on any automobiles while located in the Garage or on the
Property. If it is necessary for Tenant or its employees to leave an automobile
in the Garage or on the surface parking areas overnight, Tenant shall provide
Landlord with prior notice thereof designating the license plate number and
model of such automobile.   G.   Landlord shall have the right to temporarily
close the Garage or certain areas therein in order to perform necessary repairs,
maintenance and improvements to the Garage or the surface parking areas, if any.
  H.   Tenant shall not assign or sublease any of the Spaces without the consent
of Landlord. Landlord shall have the right to terminate this Parking Agreement
with respect to any Spaces that Tenant desires to sublet or assign.

E-1



--------------------------------------------------------------------------------



 



I.   Landlord may elect to provide parking cards or keys to control access to
the Garage. In such event, Landlord shall provide Tenant with one card or key
for each Space that Tenant is leasing hereunder, provided that Landlord shall
have the right to require Tenant or its employees to place a deposit on such
access cards or keys and to pay a fee for any lost or damaged cards or keys.  
J.   Landlord reserves the right from time to time, to terminate Tenant’s right
to all or any of the Spaces as follows: If Landlord determines by survey that
Tenant is not using any of the Spaces on a consistent basis, Landlord shall
notify Tenant that its continued failure to use all the Spaces on a consistent
basis shall result in a reduction of the number of Spaces. If Tenant fails to
resume the use of all the Spaces within 30 days following Landlord’s notice,
Landlord may, by an additional written notice to Tenant, reduce the Spaces based
upon Landlord’s survey.   K.   Landlord hereby reserves the right to enter into
a management agreement or lease with an entity for the Garage (“Garage
Operator”). In such event, Tenant, upon request of Landlord, shall enter into a
parking agreement with the Garage Operator and pay the Garage Operator the
monthly charge established hereunder, and Landlord shall have no liability for
claims arising through acts or omissions of the Garage Operator unless caused by
Landlord’s negligence or willful misconduct. It is understood and agreed that
the identity of the Garage Operator may change from time to time during the
Term. Tenant hereby consents to the assignment, from time to time, of the
initial or any successor Garage Operator’s interest in the Garage to another
Garage Operator.



2.   Tenant Acceleration Option.



A.   Tenant shall have the right to accelerate the Termination Date (“Tenant
Acceleration Option”) of the Lease from February 28, 2007 to July 31, 2003 (the
“Accelerated Expiration Date”), if:



1.   Tenant is not in default under the Lease at the date Tenant provides
Landlord with an Acceleration Notice (hereinafter defined), and   2.   no part
of the Premises is sublet for a term extending past the Accelerated Expiration
Date; and   3.   the Lease has not been assigned; and   4.   Landlord receives
notice of acceleration (“Tenant Acceleration Notice”) not less than two (2) full
calendar months prior to the Accelerated Expiration Date.



B.   If Tenant exercises its Tenant Acceleration Option, Tenant, simultaneously
with delivery of the Tenant Acceleration Notice shall pay to Landlord the sum of
Twenty Five Thousand Dollars ($25,000.00) (the “Acceleration Fee”) as a fee in
connection with the acceleration of the Termination Date and not as a penalty,
provided that the Acceleration Fee shall be increased by an amount equal to the
unamortized portion of any concessions, commissions, allowances or other
expenses incurred by Landlord in connection with any additional space leased by
Tenant that is subject to Acceleration hereunder. Tenant shall remain liable for
all Base Rent, Additional Rent and other sums due under the Lease up to and
including the Accelerated Expiration Date even though billings for such may
occur subsequent to the Accelerated Expiration Date.   C.   If Tenant,
subsequent to providing Landlord with a Tenant Acceleration Notice, defaults in
any of the provisions of this Lease (including, without limitation, a failure to
pay any installment of the Acceleration Fee due hereunder), Landlord, at its
option, may (i) declare Tenant’s exercise of the Acceleration Option to be null
and void, and any Acceleration Fee paid to Landlord shall be returned to Tenant,
after first applying such Acceleration Fee against any past due Rent under the
Lease, or (ii) continue to honor Tenant’s exercise of its Tenant Acceleration
Option, in which case, Tenant shall remain liable for the payment of the
Acceleration Fee and for all Base Rent, Additional Rent and other sums due under
the Lease up to and including the Accelerated Expiration Date even

E-2



--------------------------------------------------------------------------------



 



    though billings for such may occur subsequent to the Accelerated Expiration
Date.



3.   Landlord Acceleration Option. Landlord shall have the right to accelerate
the Termination Date (“Landlord Acceleration Option”) of the Lease from
February 28, 2007 to July 31, 2003 (the “Accelerated Expiration Date”), if
Tenant receives notice of acceleration (“Landlord Acceleration Notice”) not less
than six (6) full calendar months prior to the Accelerated Expiration Date.
Landlord shall not be required to pay any acceleration fee to exercise this
Landlord Acceleration Option.

E-3